IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                October 24, 2014 Session

 RUTHERFORD WRESTLING CLUB, INC. V. ROBERT ARNOLD, ET AL.

                Appeal from the Circuit Court for Rutherford County
                         No. 61792   J. Mark Rogers, Judge


                 No. M2013-02348-COA-R3-CV – Filed April 30, 2015




        This appeal involves a dispute over the ownership of both real and personal
property located at Blackman Middle School in Rutherford County, Tennessee between
the appellant, Rutherford Wrestling Club, Inc., and the Appellees, consisting of
Rutherford County, the Rutherford County Board of Education, and the Rutherford
County Sheriff‟s Department. The trial court rejected various theories raised by the
appellant regarding its claim of ownership of the property. After conducting a trial, the
trial court concluded that the property belonged to the appellees. On appeal, the appellant
claims that the trial court erred in finding that the appellant was merely a booster club and
had no ownership interest in either the real or personal property in question. We affirm
the decision of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

W. NEAL MCBRAYER, J., delivered the opinion of the Court, in which ANDY D. BENNETT
and RICHARD H. DINKINS, JJ. joined.

W. Kennerly Burger, Murfreesboro, Tennessee, for the appellant, Rutherford Wrestling
Club, Inc.

Blake A. Garner, Jeff Reed, and Thomas S. Santel, Jr. (at trial), Murfreesboro, Tennessee,
for the appellees, Robert Arnold, in his official capacity as Rutherford County Sheriff;
Rutherford County, Tennessee; and Rutherford County Board of Education.
                                             OPINION

                        I. FACTUAL AND PROCEDURAL BACKGROUND

       William C. Kennedy began working for the Rutherford County Sheriff‟s Office
(“Sheriff‟s Office”) during his last year of college. He started his career as a detention
officer and was ultimately promoted to the rank of major in the course of his nineteen-
year career with the Sheriff‟s Office. As a major, Mr. Kennedy‟s responsibilities
included the management of all youth intervention programs, including all of the School
Resource Officer (“SRO”) Divisions in Rutherford County.

       In 1995, in conjunction with the Sheriff‟s Office, Mr. Kennedy founded a youth
intervention program known as the Sheriff‟s Athletic Fellowship & Enrichment or
“S.A.F.E.” program (also referred to as the “Keeping Kids S.A.F.E.” program). Through
the S.A.F.E. program, the Sheriff‟s Office organized, managed, and obtained funding for
various youth outreach programs with which it was involved. Many of these programs
were led by the SROs working under Mr. Kennedy. Some were led by third-party
organizations in association with the Sheriff‟s Office. When Mr. Kennedy left the
Sheriff‟s Office, over 52 programs were under the S.A.F.E. umbrella.

       In 1998, Mr. Kennedy began a wrestling program under the auspices of the
S.A.F.E. program. After outgrowing the original two locations, the program moved to
Blackman Middle School and became known alternatively as the “Sheriff‟s
Sharpshooters,” the “Rutherford County Sheriff‟s Office Sheriff‟s Sharpshooters,” or the
“Sheriff‟s Sharp Shooters.”

       In June 2001, the wrestling program applied for and received a federal matching
grant. In order to apply for the grant, the wrestling program had to apply through the
Sheriff‟s Office. The money was used to purchase wrestling mats, shoes, wrestling
singlets, headgear, warm-ups, and various other equipment, as well as insurance for the
participants. The federal grant required that the funds be used to purchase property for
the county. Mr. Kennedy prepared the grant application during work hours and used
S.A.F.E. letterhead that also bore the Sheriff‟s Sharpshooter logo.

       On June 19, 2001, Mr. Kennedy opened a checking account under the name
“Rutherford Wrestling Club,” which was the first known use of the Rutherford Wrestling
Club (the “Club”) moniker. On June 28, 2001, the Club obtained an Employer
Identification Number. Both the checking account and the application for the EIN listed
the address for the Club as the address of the Sheriff‟s Office. In 2002, Mr. Kennedy and
the Club leadership began to consider seeking 501(c)(3) status.1 On August 3, 2005, the

1
  501(c)(3) status is recognition as an entity exempt from federal income tax under section 501(c)(3) of
the Internal Revenue Code. 26 U.S.C.A. § 501(c)(3) (2011).
                                                 -2-
IRS issued a determination letter recognizing the Club‟s tax exempt status. However, the
wrestling program continued to hold itself out to the public as the Sheriff‟s
Sharpshooters.

       The program continued to grow, and by early 2005, it had outgrown the Blackman
Middle School cafeteria. Mr. Kennedy requested permission from Principal Butch
Vaughn to construct a building on the Blackman Middle School campus to allow for
more practice space. On March 21, 2005, Mr. Vaughn conveyed Mr. Kennedy‟s request
to the Rutherford County Board of Education (“Board of Education”). The minutes of
the Board of Education reflect the following agenda item and action:

      6. Rutherford County Sheriff’s Department Wrestling Club Building

      Motion by Mr. Patton, seconded by Mr. Hodge, to approve the request from
      the Rutherford County Sheriff’s Department Wrestling Club to construct a
      60-foot by 100-foot metal building adjacent to the gym at Blackman
      Middle School. The Wrestling Club will be using the building for storage,
      practice and meetings. There will be no cost to the [Board of Education].

(emphasis added). Neither Mr. Kennedy nor any other member of the Club attended the
Board of Education meeting.

       Mr. Kennedy oversaw construction of the building on land owned by the Board of
Education. Construction funds came from: fundraising events, such as wrestling
tournaments, bake sales, dances, and oil changes; private donations; and Drug
Enforcement Agency funds administered by the Sheriff‟s Office. Many of the parents
involved with the wrestling program provided manual labor. The wrestling program
began using the building in 2006.

       On August 12, 2008, another proposal went before the Board of Education to add
a bathroom facility to the building. The proposal identified the addition as the
“Blackman Middle School Wrestling Building Restroom Facility.” Once again, no
representative of the Club attended the Board of Education meeting.

        The Club continued to make use of the building without incident until the fall of
2010. In August 2010, the citizens of Rutherford County elected Robert Arnold as
sheriff. On September 2, 2010, the day after assuming office, Sheriff Arnold informed
Mr. Kennedy that, if he wished to remain with the Sheriff‟s Office, he would have to
accept a reassignment. Rather than accept the reassignment, Mr. Kennedy resigned from
the Sheriff‟s Office.



                                          -3-
       On October 29, 2010, Sheriff Arnold, accompanied by Sheriff‟s deputies and a
group of inmates, removed wrestling mats, equipment, and other items from the wrestling
program building. The officers accessed the building using a key obtained from the
Blackman Middle School SRO, John Heath, who also served as vice-president of the
Club. Although the parties dispute what was removed, Sheriff Arnold claimed to have
returned everything to the building, with the exception of a copier, a DVR, and a box of
records. The copier and DVR, both of which were labeled as Sheriff‟s Office property,
were moved to the county jail and SRO Heath‟s office respectively. A sheriff‟s deputy
apparently attempted to return the box of records to Mr. Kennedy, and when he refused to
accept it, the box was left at Mr. Kennedy‟s feet.

       Following the events of October 29, 2010, the Board of Education presented the
Club with a Use of Facilities Form. The form authorized use of the building by the Club
as a third party unassociated with Rutherford County. Mr. Kennedy refused to sign the
form. As a consequence, the Rutherford County Director of Schools denied the Club
access to the building.

       On November 29, 2010, the Club filed suit in the Circuit Court for Rutherford
County against Sheriff Arnold and Rutherford County. The complaint sought damages
under the Tennessee Governmental Tort Liability Act (“TGTLA”), injunctive relief,
mandamus, imposition of a resulting trust, and asserted various other claims. The Club
later amended its complaint to add the Board of Education as a party. Following a
hearing on December 14 and 15, 2010, the trial court denied the Club‟s request for a writ
of mandamus and temporary and injunctive relief.

      On June 28, 2013, the defendants filed a Motion for Judgment on the Pleadings,
which was denied by the court just prior to trial. Trial took place over five days, July 9,
through 12, 2013, and August 1, 2013. After completion of the Club‟s proof, the
defendants moved for involuntary dismissal, which was also denied.

       On September 10, 2013, the trial court entered an order dismissing the Club‟s
claims. The court concluded that the Club was not the owner of the building or the
personal property located therein. The court found instead that the wrestling building
was owned by the Board of Education and that the contents of the building were owned
by the Sheriff‟s Office. The trial court concluded that the Club‟s remaining claims were
without merit.




                                           -4-
                                       II. ANALYSIS

       On appeal, the Club raises a number of issues, including: (1) whether the trial
court erred in denying relief under the TGTLA for “negligent conversion”; (2) whether
the Club has a cognizable claim under Tennessee Code Annotated § 40-17-118 (2012);
(3) whether the Club is entitled to equitable relief through a resulting trust; (4) whether
the Club is entitled to just compensation for a taking which failed to comply with the
requirements of Tennessee Code Annotated § 29-16-107 (2012) and Article I, § 21 of the
Tennessee Constitution; (5) whether mandamus is an applicable remedy to the failure of
the Sheriff‟s Office to return confidential personal records of Club participants; and
(6) whether the Club is entitled to damages based on the failure of the Sheriff‟s Office to
obtain a detainer warrant under Tennessee Code Annotated § 29-18-101 (2012) before
entering the wrestling program building on October 29, 2010.

        In a civil case heard without a jury, we review the trial court‟s findings of fact de
novo with a presumption of correctness, unless the evidence preponderates
otherwise. Tenn. R. App. P. 13(d); Shore v. Maple Lane Farms, LLC, 411 S.W.3d 405,
414 (Tenn. 2013). When asked to review a trial court‟s determinations of witness
credibility and the weight to be afforded particular testimony, we grant considerable
deference to the trial judge who had the opportunity to observe the witnesses‟ demeanor
and hear their in-court testimony. Estate of Walton v. Young, 950 S.W.2d 956, 959
(Tenn. 1997) (quoting Randolph v. Randolph, 937 S.W.2d 815, 819 (Tenn. 1996));
Saddler v. Saddler, 59 S.W.3d 96, 101 (Tenn. Ct. App. 2000). Unlike an appellate court,
trial courts are able to observe a witness‟s live testimony, assess their demeanor, and
evaluate other indicators of credibility. Therefore, we will not overturn a trial court‟s
assessment of credibility on appeal absent clear and convincing evidence to the
contrary. Wells v. Tenn. Bd. of Regents, 9 S.W.3d 779, 783 (Tenn. 1999). We review
questions of law de novo with no presumption of correctness. Graham v. Caples, 325
S.W.3d 578, 581 (Tenn. 2010); Colonial Pipeline Co. v. Morgan, 263 S.W.3d 827, 836
(Tenn. 2008) (citing Perrin v. Gaylord Entm’t Co., 120 S.W.3d 823, 826 (Tenn. 2003)).

                  A. OWNERSHIP OF THE BUILDING AND PERSONAL PROPERTY

       Most of the issues raised by the Club on appeal hinge on the trial court‟s
determination that the Club did not have an ownership interest in the real or personal
property at issue. The trial court made numerous factual findings relating to ownership
of the wrestling building. The trial court found that the only express or written agreement
concerning the building‟s ownership was the minutes of the Board of Education meeting
held on March 21, 2005, in which the building was referred to as the “Rutherford County
Sheriff‟s Department Wrestling Club Building.”



                                            -5-
       Furthermore, the Club and its president, Mr. Kennedy, made several
representations that the building was owned by someone other than the Club. In seeking
grant money, Mr. Kennedy claimed the building was being constructed on behalf of the
S.A.F.E. program, not the Club, and characterized the Club as merely a supporter
contributing funds. The grant applications were sent on S.A.F.E. letterhead and bore the
Sheriff‟s Sharpshooter logo. In one application, Mr. Kennedy stated:

             The Rutherford School Resource Officer Association is applying for
      the Richard Siegel Foundation Grant. The funds from this grant will go
      directly to the youth of Murfreesboro and Rutherford County through our
      Sheriff‟s Athletic Fellowship & Enrichment (S.A.F.E.) Program.

             ....

              The “Keeping Kids S.A.F.E.” program started in 1995 with after
      school and summer mentoring to our youth through the YMCA‟s Y-SAFE
      officers. We have since expanded to include a S.A.F.E. Building that
      allows us to participate with our kids 365 days a year in recreational
      activities such as wrestling, fencing, martial arts, archery, power-lifting,
      and TWRA trap shooting. . . . We are having great success reaching a
      couple hundred kids a year and anticipate doubling our out-reach with the
      addition of our new building.

             We need funds to finish our S.A.F.E. building . . . .

             ....

             Our Current and previous major supporters include:
              Rutherford County Conservation Board
              Middle Tennessee Electric Customers Care Inc.
              Music City Medical Co.
              Affordable Drive Ways by Glenn Inc.
              Rutherford Wrestling Club

(emphasis added).

      In another grant application, Mr. Kennedy stated:

           We are now in the process of raising much needed funds to build a
      SAFE building. . . .

             ....
                                           -6-
              Currently, we can only use borrowed facilities at the convenience of
       the principal or other coaches who have first priority a couple of days a
       week. . . .

               ....

               The SAFE building will be located at Blackman Middle School,
       behind the gym. It will be available for all of our Deputies to run their
       athletic programs out of year round.

(emphasis added).

       Acknowledgment that the building was to be utilized by the S.A.F.E program is
consistent with a number of checks written by Mr. Kennedy2 on the Club banking
account. The memo line on the checks reflected that the funds were being used for
“SAFE Building,” “Engineering for SAFE Building,” “SAFE Building Blackman
Middle,” and “Safe Building Youth of Rutherford Co.”

       The Club‟s 2006 federal tax return stated that “Rutherford County owns the
building we just raised the funds to have the building built.” The Club‟s 2007 federal tax
return also reflected that “[t]he Rutherford County Government owns the building and the
land on which it sits.” Although Mr. Kennedy and other representatives of the Club
claimed that these statements were made in error, they acknowledged never seeking to
correct the issue with the IRS. In deciding the ownership of the building, the trial court
found this evidence “so compelling [that] this Court can neither ignore nor turn a blind
eye” to its implications.

       The Club‟s attorney introduced into evidence the records of the City of
Murfreesboro Building and Codes Department pertaining to construction of the building.
These permits did not identify the Club as the owner of the building. Rather, under the
section for owner‟s name, the permits stated “Data Unavailable.” However, a plumbing
permit for the restroom addition to the building, signed by Mr. Kennedy, identified the
Board of Education as the owner of the property. The commercial building permit issued
for the restroom addition, also signed by Mr. Kennedy, identified the Board of Education
as the owner as well.

        Furthermore, the Club never paid any property taxes on the building or any of the
utility bills, electric or water. Rutherford County or the Board of Education paid all
utility expenses associated with the building.

2
  This checking account was set up by Mr. Kennedy prior to incorporation of Rutherford Wrestling Club,
Inc. The account owner is listed as Rutherford Wrestling Club.
                                                 -7-
        Based on these facts, the trial court found that the building was owned by
“Rutherford County, Tennessee, and/or [the Board of Education]” and the Club was
merely acting as a booster-club-type organization. As noted by the court, Board of
Education policy and state law both dictated that anything placed on school property by
donation vested in the school system. Under Board of Education policy in place at the
time of construction, “all property contributed, given, or otherwise placed on school
premises shall for all intents and purposes be a gift and become school system property
subject to the same controls and regulations that govern the use of other school-owned
property.” Rutherford County Board of Education Policy 7-7, Gifts and Bequest (January
15, 2009); see also Tenn. Code Ann. § 49-6-2006 (2013) (authorizing the Board of
Education to receive donations of money or property for any source and vesting title of
such property with the Board). Harry Gill, the Rutherford County Director of Schools,
testified that numerous other buildings have been constructed on Board of Education
property by third party organizations with ownership vested in the Board of Education.

        With regard to the personal property at issue, the trial court found that “the
wrestling program, which started as a [S.A.F.E.] program in 1998, never changed
ownership, either to the Rutherford Wrestling Club, or Plaintiff, Rutherford Wrestling
Club, Inc.” The court found that the wrestling program was always a program of the
Sheriff‟s Office, and although the Club held a close relationship with the Sheriff‟s
Sharpshooters, it never held itself out to the public as the owner of the wrestling program
or its assets. To further bolster this finding, the court found that the Sheriff‟s Office logo
was used on all of the wrestling program equipment, Sheriff‟s officers were paid comp
time for their involvement with the program, and when anything was needed by the
program, it was handled by an SRO. The court found “[n]o evidence . . . show[ing] that
[the Club] ever conducted any fundraising activities, solicited grants, or advertised
programs or activities, in its own name.” Mr. Kennedy signed fundraising letters in his
official capacity on S.A.F.E. letterhead that also bore the Sheriff‟s Sharpshooter logo..

       The court ultimately concluded that the Club was a booster-club-type
organization, and the funds it raised were spent on behalf of the Rutherford County
Sheriff Department‟s Wrestling Club, or Sheriff‟s Sharpshooters. In the case of the
federal grant monies, the grant guidelines required funds to be used to purchase property
for the county. Therefore, the Club “retained no right of ownership or interest in any of
the personal property in question, i.e. the contents of the building located on the campus
of Blackman Middle School.”

       The Club argues that despite the court‟s findings, other facts support its claim to
an ownership interest in the building and the personal property. For example, in addition
to providing funds for the building and property, the Club maintained casualty insurance
on the building. However, regardless of ownership of the building, the Club would have

                                            -8-
an interest in maintaining insurance on the building as a sponsor. Furthermore, the
Club‟s contribution of funds for the acquisition of the property at issue is consistent with
its role as a booster club, as found by the trial court. The facts the Club relies upon are
not inconsistent with the court‟s determination on ownership of the building and
property.

      Our review of the record leads us to the conclusion that the evidence does not
preponderate against the trial court‟s findings3 in regard to the ownership of the building
and personal property. Because the Club failed to establish any interest in the property,
the Club‟s claims for negligent conversion, damages under Tennessee Code Annotated
§ 40-17-118, and unlawful taking were properly dismissed by the court.

                                         B. RESULTING TRUST

        Tennessee Code Annotated § 35-15-401 (2007) authorizes a court to create a
resulting trust pursuant to its “statutory or equitable powers.” Tenn. Code Ann. § 35-15-
401(4). Our Supreme Court has explained the creation and application of a resulting trust
as follows:

                The imposition of a resulting trust is an equitable remedy; the
        doctrine of resulting trust is invoked to prevent unjust enrichment. Such a
        trust is implied by law from the acts and conduct of the parties and the facts
        and circumstances which at the time exist and surround the transaction out
        of which it arises. Broadly speaking, a resulting trust arises from the nature
        or circumstances of consideration involved in a transaction whereby one
        person becomes invested with a legal title but is obligated in equity to hold
        his legal title for the benefit of another, the intention of the former to hold
        in trust for the latter being implied or presumed as a matter of law, although
        no intention to create or hold in trust has been manifested, expressly or by
        inference, and there ordinarily being no fraud or constructive fraud
        involved.

3
  Whether the resolution of a dispute over ownership of property is a question of fact or law depends on
the circumstances of the dispute. See Ins. Co. of N.A. v. E. Tenn., V. & G. Ry. Co., 37 S.W. 225 (Tenn.
1896) (holding that where the facts require interpretation of a contract, ownership is a question of law);
Telfer v. Telfer, No. M2012-COA-R3-CV, 2013 WL 3379370, *7 (Tenn. Ct. App. June 28, 2013)
(holding that characterizing ownership of property as marital or separate is a factual question); Gardner v.
San Gabriel Valley Bank, 93 P. 900, 902 (Cal. Ct. App. 1907) (“It is true that ownership may be pleaded
and found as an ultimate fact, but it is equally true that it may be pleaded as a conclusion of law, and may
be determined by the court as such a conclusion and not a fact.”). In this particular case, ownership of the
real and personal property involved can be resolved as a question of fact. Therefore, the trial court‟s
findings are due a presumption of correctness, unless our de novo review indicates that the evidence
preponderates otherwise. Tenn. R. App. P. 13(d).

                                                   -9-
                  While resulting trusts generally arise (1) on a failure of an express
          trust or the purpose of such a trust, or (2) on a conveyance to one person on
          a consideration from another—sometimes referred to as a “purchase-money
          resulting trust”—they may also be imposed in other circumstances, such
          that a court of equity, shaping its judgment in the most efficient form, will
          decree a resulting trust—on an inquiry into the consideration of a
          transaction—in order to prevent a failure of justice. However, the
          particular circumstances under which a resulting trust may arise varies from
          jurisdiction to jurisdiction.

In re Estate of Nichols, 856 S.W.2d 397, 401 (Tenn. 1993) (quoting 76 Am. Jur. 2d
Trusts § 166 (1992)).4

       The equitable power to declare a resulting trust applies to both real and personal
property. Story v. Lanier, 166 S.W.3d 167, 184 (Tenn. Ct. App. 2004); Estate of Wardell
ex rel. Wardell v. Dailey, 674 S.W.2d 293, 295 (Tenn. Ct. App. 1983). Such a trust
“„must arise at the time of the purchase, attach to the title at that time and not arise out of
any subsequent contract or transaction.‟” In re Estate of Jones, 183 S.W.3d 372, 379
(Tenn. Ct. App. 2005) (quoting Livesay v. Keaton, 611 S.W.2d 581, 584 (Tenn. Ct. App.
1980)). A resulting trust is typically proven by parol evidence. Saddler, 59 S.W.3d at
99. However, when a party seeks to prove such a trust through parol evidence, they bear

4
    See also Henry R. Gibson, Gibson’s Suits in Chancery § 26.05 (William H. Inman ed., 8th ed. 2004):

                   Resulting trusts are those which arise where the legal estate is disposed of,
          without bad faith, and under such circumstances that Equity infers or assumes that the
          beneficial interest in said estate is not to go with the legal title. These trusts are
          sometimes called presumptive trusts, because the law presumes them to be intended by
          the parties from the nature and character of their transactions. They are, however,
          generally called resulting trusts, because the trust is the result which Equity attaches to
          the particular transaction.

                    Resulting trusts arise: (1) When property is conveyed, or devised, on some trust
          which fails, in whole or in part; (2) When land is conveyed to a stranger without any
          consideration, and without any use, or trust, declared; (3) Where the property is
          purchased and the title taken in the name of one person, but the purchase price is paid by
          another; and (4) Where the purchaser pays for the land but takes the title, in whole or in
          part, in the name of another.

                   A resulting trust will be decreed when necessary to prevent a failure of justice,
          and the equitable power to do so applies with respect to both real and personal property.
          It is generally proved by parol evidence, but the testimony must be clear and convincing.
          A mere preponderance is not enough.

(footnotes omitted).
                                                    - 10 -
the burden of doing so through clear and convincing evidence. Story, 166 S.W.3d at 184;
see also Estate of Queener v. Helton, 119 S.W.3d 682, 686 (Tenn. Ct. App. 2003);
Saddler, 59 S.W.3d at 99 (“In such a case, the proof of a resulting trust must be of the
clearest, most convincing, and irrefragable character.”). Testimony by a single interested
witness is generally insufficient to carry this burden. Saddler, 59 S.W.3d at 99.

       A resulting trust is generally established “where there is evidence that someone is
„holding‟ property that is in his or her name for the benefit of another, or where the
beneficiary of the trust has paid money toward and/or worked toward property that is in
someone else‟s name with the agreement that the property would become the
beneficiary’s property.” Estate of Queener, 119 S.W.3d at 686-87 (emphasis added).
Indeed, payment by one party creates a presumption of a trust in his favor, but such a
presumption “may be rebutted by proof that a gift or loan was intended.” Walker v.
Walker, 2 Tenn. App. 279, 291 (Tenn. Ct. App. 1925).

        The Club argues that, even if legal title to the building is vested in the Board of
Education, the Club should be declared the beneficial owner of the property through a
resulting trust. The Club points to its contributions of labor and funding as being
indispensable to the construction of the building. As such, it claims entitlement to a
beneficial ownership interest in the building through principles of equity.

      However, the trial court found that the Club made these contributions in its role as
a booster club, intending such expenditures to be a gift to the children of Rutherford
County and the Board of Education. Furthermore, the trial court correctly noted a lack of
evidence that the property would belong to the Club. The minutes of the March 21, 2005
Board of Education meeting indicated that the building was to be constructed by the
“Rutherford County Sheriff‟s Department Wrestling Club,” not the Club.

        The trial court found that the Club failed to show, through clear and convincing
evidence, that the Board of Education intended—or even knew of—any agreement for
the Club to own a building on Board of Education land, much less that the parties
intended for the Club to have beneficial ownership of the building. Instead, the court
found that the Board of Education intended to give permission to another county entity,
the Sheriff‟s Office, to construct the building at no cost to the Board. We conclude that
the trial court correctly declined to establish a resulting trust in favor of the Club where
the evidence was not clear and convincing that the parties intended for the Club to own
the building.




                                           - 11 -
                                         C. MANDAMUS

       A writ of mandamus is used to “coerce the performance of official duties” that
only attaches “when there is no other specific remedy” available. 5 Hayes v. Civil Serv.
Comm’n of Metro. Gov’t of Nashville, 907 S.W.2d 826, 828 (Tenn. Ct. App. 1995). “A
writ of mandamus is an extraordinary remedy that may be issued where a right has been
clearly established and „there is no other plain, adequate, and complete method of
obtaining the relief to which one is entitled.‟” Cherokee Country Club, Inc. v. City of
Knoxville, 152 S.W.3d 466, 479 (Tenn. 2004) (quoting Meighan v. U.S. Sprint Commc’ns
Co., 942 S.W.2d 476, 479 (Tenn. 1997)). Mandamus relief is only available for acts that
are purely ministerial in nature. Tusant v. City of Memphis, 56 S.W.3d 10, 18 (Tenn. Ct.
App. 2001). To determine whether an act is ministerial, the court must look to whether
the law “defines the duties to be performed „with such precision and certainty as to leave
nothing to the exercise of judgment.‟” Id. (quoting Lamb v. State, 338 S.W.2d 584, 586
(Tenn. 1960)). The party seeking mandamus bears the burden of proving that its right to
issuance is clear and indisputable. Fed. Deposit Ins. Corp. v. Ernst & Whinney, 921 F.2d
83, 86 (6th Cir. 1990).

        The Club claims that the trial court erred in refusing to issue a writ of mandamus
requiring Sheriff Arnold to return the records of wrestling program participants seized
during the October 29, 2010 search of the building. However, the Club fails to cite any
authority setting forth the duties of Sheriff Arnold to act in compliance with the requested
relief. Even had it done so, the Club offered no proof that Sheriff Arnold‟s duty to return
the records was ministerial in nature. Furthermore, the court found that the Sheriff‟s
Office did attempt to return the records to Mr. Kennedy, and when he refused to accept
them, the records were left in his care.

                                   D. UNLAWFUL DETAINER

       “Unlawful detainer occurs when the tenant enters by contract, either as „tenant or
as assignee of a tenant, or as personal representative of a tenant, or as subtenant, or by
collusion with a tenant, and, in either case, willfully and without force, holds over
possession from the landlord, or the assignee of the remainder or reversion.‟” Johnson v.
Hopkins, 432 S.W.3d 840, 844 (Tenn. 2013) (quoting Tenn. Code Ann. § 29-18-104).
An action for unlawful detainer may resolve possessory interests only, not the merits of
title. Id. at 845. The legislative intent behind the statute is to create a “streamlined,
inexpensive, summary procedure to determine the rights to possession of land, in contrast
to the old formal common law ejectment action.” CitiFinancial Mortg. Co. v. Beasley,
No. W2006-00386-COA-R3-CV, 2007 WL 77289, at *5 (Tenn. Ct. App. Jan. 11, 2007).
By requiring the party seeking to repossess property to enlist the aid of the court, these

5
  Circuit and chancery courts have the power to issue writs of mandamus. Tenn. Code Ann. § 29-25-101
(2012).
                                              - 12 -
proceedings help prevent violence and breaches of the peace caused by repossession
through self-help. Id.

       The Club contends that it was at the very least a tenant at-will of the building. As
tenants, the Club argues that the Appellees could not eject them from the building
without resort to court process or legal authority. Under Tennessee Code Annotated
§ 29-18-101: “No person shall enter upon any lands, tenements, or other possessions, and
detain or hold the same, but where entry is given by law, and then only in a peaceable
manner.” Tenn. Code Ann. § 29-18-101.

       The Club‟s argument must fail because there is no evidence of a leasehold interest
in the building. The trial court found that the wrestling program located at Blackman
Middle School was conducted by the Sheriff‟s Office, not the Club and that the Club was
merely a booster club aiding a program of the Sheriff‟s Office. Furthermore, school
grounds are routinely open to public use, but the public does not gain an ownership or
tenancy interest in such facilities merely because they are allowed to use them. See
Rutherford County v. City of Murfreesboro, 309 S.W.2d 778, 787 (Tenn. Ct. App. 1957)
(holding that permissive use of land owned by Rutherford County by the City of
Murfreesboro did not create an ownership interest in the City). For these reasons, the
Club‟s claims based upon Tennessee Code Annotated § 29-18-101 are without merit and
were properly dismissed.

                                    III. CONCLUSION

       For the foregoing reasons, the judgment of the trial court is affirmed.


                                                    _______________________________
                                                    W. NEAL McBRAYER, JUDGE




                                           - 13 -